Citation Nr: 0115844	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  01-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
anxiety neurosis with history of depression, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
March 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued a disability rating of 
30 percent for the veteran's service connected anxiety 
neurosis.  The veteran filed a notice of disagreement in 
September 2000, and a statement of the case was issued in 
November 2000.  The veteran filed a substantive appeal in 
January 2001.


FINDING OF FACT

The veteran's service connected anxiety neurosis with history 
of depression is manifested by depressed mood, anxiety, 
nightmares, changes in his sleep pattern, mild memory loss, 
some crying spells, and irritability resulting in 
occupational and social impairment with occasional decease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
anxiety neurosis with history of depression have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including § 4.7 and Code 9400 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
current VA examination report, as well as numerous VA 
outpatient records concerning the last several years.  
Significantly, no additional pertinent evidence has been 
identified by the veteran.  The Board therefore finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
a service-connected anxiety neurosis.  The discussions in the 
rating decision, statement of the case, and other 
communications have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

The present appeal involves the veteran's claim that the 
severity of his service-connected anxiety disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected anxiety neurosis has been 
rated by the RO under the provisions of Diagnostic Code 9400.  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126.  

Under Diagnostic Code 9400, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships. 

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

An examination was conducted by VA in July 1997 in 
conjunction with the veteran's claim for an increased rating.  
Nightmares and cold sweats had developed, according to the 
veteran.  He felt that his life was worthless, and that sleep 
disturbances made him feel terrible.  The veteran reported 
that he no longer lived with his girlfriend because his 
nightmares frightened her.  He described himself as short 
tempered, and related that he sometimes was very depressed 
and would stay in his room.  He estimated that he had missed 
about two weeks of work the previous six months, and had 
crying spells for no reason.  Mental status examination 
showed the veteran to be alert, cooperative with mildly 
dejected mood.  Affect was appropriate to expressed thought 
content.  Speech was normal in rate and amount, and content 
was relevant and goal directed.  He was oriented for time, 
place and person.  Memory for recent and remote events 
appeared grossly intact.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned both at the time of 
examination and during the past year. 

Another VA examination was conducted in December 1999.  The 
doctor felt that the veteran was only marginally reliable as 
a historian, as several conflicts between the history related 
at the examination and that in the record were noted.  The 
veteran complained that he had nightmares and was getting no 
sleep, had little energy, had problems with his memory and 
concentration, and that he had crying spells.  He stated that 
his symptoms started after Viet Nam.  He had held his current 
job as a nurse's aid for 8 years.  The veteran reported that 
he was close to his children, but felt no responsibility to 
the children's mothers.  He did have a current girlfriend, 
but did not live with her; he liked to be by himself because 
of his mood swings.  Mental status examination showed the 
veteran's mood to be somewhat depressed and his affect was 
constricted.  Speech was fluent and coherent, but he 
displayed significant difficulties in recalling details about 
his past.  Thought process was logical and goal directed.  
Suicidal and homicidal ideation were denied.  He also denied 
any hallucinations or delusions.  He did, however, indicate 
that he sometimes finds his mind going off, but he could not 
or would not elaborate.  Some problems with memory were 
noted.  Insight was described as somewhat limited and 
judgment was fair.  A GAF of 65 was assigned.

Also of record are VA outpatient treatment records 
documenting continuing treatment from 1997 on.  In November 
1997, the veteran reported experiencing nightmares related to 
his combat experiences in Vietnam.  These were triggered by 
job related stress and his duties as a nurse's aide in the 
trauma unit of a hospital.  Nightmares, intrusive thoughts, 
irritability and anger, startle, social isolation, poor 
sleep, vigilance, low mood and guilt from his wartime 
activities were related as symptoms.  He reported that he 
kept up his social activities in church, with his family, and 
his girlfriend.  Sleep problems reportedly continued through 
September 2000, although no treatment was sought for over a 
year of that period, and occasional nightmares were reported.  
In September 2000, although the veteran continued to see his 
family and girlfriend, and he continued to work at the 
hospital, he complained of feeling low.  Speech was 
consistently reported to be normal, and thought was coherent 
and logical.  Affect was described as restricted.

The Board finds that the symptoms experienced by the veteran 
most nearly approximate the criteria for a 30 percent rating.  
The veteran generally functions satisfactorily in work and 
social situations, and his symptomatology hinders him only 
intermittently.  He has continued to remain close to his 
family, and has been able to pursue several long term social 
relationships with friends and significant others.  His work 
situation has been fairly stable; he has been a nurse's aide 
at the same hospital for over eight years, although he has 
tried to transfer to less stressful departments within the 
hospital.  The veteran described a fair attendance record, 
having missed approximately two weeks of work total in six 
months.  The veteran has experienced nightmares and sleep 
disturbances primarily, but also complains of irritability 
and a decrease in motivation and energy.  At the most recent 
VA examination, some memory defects, which appear to be mild, 
were noted.  However, such symptomatology are contemplated by 
the currently assigned 30 percent rating.  While there is 
some evidence of restricted affect and his judgment was 
described as fair, such symptoms have resulted in no more 
than an occasional decrease in work efficiency.  The overall 
evidence shows that the veteran generally functions 
satisfactorily.  

Although not determinative in itself, the reported GAF scores 
also show that the veteran's symptoms fall within the 
criteria for the current 30 percent rating, but no higher.  
The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
51-60 score indicates "moderate symptoms . . . OR any 
moderate difficulty in social, occupational, or school 
functioning . . . ."  A 61-70 rating indicates "some mild 
symptoms . . . OR some difficulty in social, occupational or 
school functioning . . . but generally functioning pretty 
well, has some meaningful interpersonal relationships."  

In sum, while the Board recognizes the veteran's continuing 
problems with depression, anxiety, sleep problems and some 
impairment of memory, the preponderance of the evidence is 
against a finding that the criteria listed for a rating in 
excess of 30 percent have been met.  The Board is bound by 
such regulatory criteria.  Should the veteran's psychiatric 
disability increase in severity in the future, he may always 
advance another claim for an increased rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

